                                          Case 4:16-cv-07387-JSW Document 134 Filed 06/04/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PARKRIDGE LIMITED, et al.,                        Case No. 16-cv-07387-JSW
                                                        Plaintiffs,
                                   8
                                                                                           ORDER ADOPTING REPORT AND
                                                  v.                                       RECOMMENDATION RE MOTION
                                   9
                                                                                           FOR ATTORNEYS’ FEES
                                  10     INDYZEN, INC., et al.,
                                                                                           Re: Dkt. No. 125
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On March 17, 2020, this Court referred Defendants’ motion for attorneys’ fees for a Report

                                  14   and Recommendation (“Report”). (Dkt. Nos. 99, 100.) The Court has received the Report, the

                                  15   time for filing objections to the Report has passed, and the Court has not received any objections.

                                  16   (Dkt. No. 125.) The Court finds the Report thorough and well-reasoned and adopts it in every

                                  17   respect.

                                  18          Accordingly, the Court HEREBY GRANTS Defendants’ motion and awards attorneys’

                                  19   fees in the amount of $26,268.00.

                                  20          IT IS SO ORDERED.

                                  21   Dated: June 4, 2020

                                  22                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
